UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: February 28 Date of reporting period: May 31, 2015 Item 1: Schedule of Investments Vanguard Admiral Treasury Money Market Fund Schedule of Investments As of May 31, 2015 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (99.6%) United States Treasury Bill 0.021% 6/4/15 189,749 189,749 United States Treasury Bill 0.033% 6/18/15 413,286 413,280 United States Treasury Bill 0.018%–0.03% 6/25/15 61,357 61,357 United States Treasury Bill 0.135% 7/2/15 307,000 306,964 United States Treasury Bill 0.123% 7/9/15 365,000 364,953 United States Treasury Bill 0.018% 8/6/15 725,000 724,976 United States Treasury Bill 0.023% 8/13/15 250,000 249,989 United States Treasury Bill 0.020% 8/20/15 35,000 34,998 United States Treasury Bill 0.018% 8/27/15 313,310 313,297 United States Treasury Floating Rate Note 0.084% 4/30/16 35,000 34,998 United States Treasury Floating Rate Note 0.085% 7/31/16 150,000 150,000 United States Treasury Floating Rate Note 0.068% 10/31/16 640,000 639,786 United States Treasury Floating Rate Note 0.099% 1/31/17 200,287 200,278 United States Treasury Note/Bond 0.375% 6/15/15 965,000 965,114 United States Treasury Note/Bond 0.375% 6/30/15 100,000 100,024 United States Treasury Note/Bond 1.875% 6/30/15 825,000 826,193 United States Treasury Note/Bond 1.750% 7/31/15 500,000 501,383 United States Treasury Note/Bond 4.250% 8/15/15 1,300,000 1,311,223 United States Treasury Note/Bond 1.250% 8/31/15 1,010,000 1,012,959 United States Treasury Note/Bond 1.250% 9/30/15 1,175,000 1,179,617 Total U.S. Government and Agency Obligations (Cost $9,581,138) Total Investments (99.6%) (Cost $9,581,138) Other Assets and Liabilities-Net (0.4%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
